Citation Nr: 1700860	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  13-23 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depressive disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active duty from March 1968 to October 1968.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). In June 2015, the Board remanded the claim for additional development. In September 2015, the Board's June 2015 remand was vacated and the claim was remanded to afford the Veteran a hearing.

The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in July 2016.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's current psychiatric disability is related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have been met. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In this regard, the Veteran was issued appropriate notice. As to the duty to assist, the Board finds that all relevant, identified records have been obtained and that VA has provided an adequate VA examination with rationale. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). If PTSD is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the Veteran's account of the stressor incident.  

The Veteran has credibly testified that he was assaulted while in service. He was afforded a February 2016 VA medical opinion. The VA psychologist diagnosed the Veteran with PTSD and major depressive disorder that were due to his reported history of assault while in service.  In the opinion, the examiner also found that a psychiatric disability did not predate service.  Under the facts of this case, the Board finds the evidence sufficient to show that the Veteran has a current psychiatric disability that is attributable to service, and based on the type of stressor event, the Board finds that the evidence is sufficient to verify the incident for the diagnosis of PTSD.
The claim is granted.





ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


